DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Drawings
At least Figs. 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (the specification describes the data as corresponding to “a known method”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 25 are objected to because of the following informalities: 
Regarding claim 12, the recitation of “of that” in line 2 should instead read --that--.
Regarding claim 25,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 15-24 are directed to a “device,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine. Claims 1-14, 25, and 26 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 15, and 25 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
processing the at least one signal; dividing the at least one signal into epochs; determining, from the at least one signal, RR interval data for each of the epochs, electrocardiogram-derived respiration (EDR) data for each of the epochs, and cardiopulmonary coupling (CPC) data for each of the epochs; extracting features from the RR interval data, the EDR data and the CPC data; combining the extracted features; determining a first value from the combined extracted features for each epoch (or a value indicative of a probability); applying a threshold to the determined first value to determine a classification of the first value for each epoch (to determine a degree of certainty); and generating a value (or AHI) indicative of an extent or severity of the patient's sleep apnea based on the classifications of the first values for each of the epochs to assist a user in diagnosing sleep apnea
Each of the steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the at least one signal, 
Prong Two: Claims 1, 15, and 25 do not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processor), and
add insignificant extra-solution activity (the pre-solution activity of: obtaining a signal, using generic data-gathering components (e.g. an ECG monitoring device)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the generated value is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 15, and 25 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea or else are directed to pre-solution data-gathering activity (e.g. ECG signal pre-processing steps) and are, therefore, directed to an abstract 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0184056 (“de Chazal”) in view of US Patent Application Publication 2010/0069762 (“Mietus”).
Regarding claim 1, de Chazal teaches [a] method for detecting and diagnosing sleep apnea in a patient (Title, Abstract), comprising: obtaining at least one signal, wherein the at least one signal is acquired and transmitted by at least one lead of an ECG monitoring device (Fig. 2, step 1 - also see Fig. 4 and Fig. 8, electrodes 25); processing the at least one signal (Fig. 2, step 2); dividing the at least one signal into epochs (Fig. 2, step 7); determining, from the at least one signal, RR interval data for each of the epochs (Fig. 2, step 5, ¶ 0074), electrocardiogram-derived respiration (EDR) data for each of the 
de Chazal does not appear to explicitly teach determining cardiopulmonary coupling (CPC) data for each epoch, extracting features from the CPC data, and performing classification additionally based on the CPC data (although calculating measurements using power spectral density is described in Fig. 2, step 8).
Mietus teaches determining CPC from ECG data (Fig. 2, steps 203 and 224), and using the CPC for diagnostic evaluation (Fig. 2, step 224).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features of CPC data into the classification of de Chazal (which already includes the raw data used for determining CPC in Mietus - see Mietus: ¶¶s 0014 and 0036), thereby performing diagnosis based on the three types of data, since CPC is known as an indicator of sleep quality and sleep disordered breathing (Mietus: Abstract), and for the purpose of obtaining a more comprehensive diagnosis (Mietus: ¶¶s 0023, 0024, CPC for diagnosing apnea).
Regarding claim 15, de Chazal teaches [a] system for detecting and diagnosing sleep apnea in a patient (Title, Abstract), comprising: an electrocardiogram (ECG) device comprising at least one lead configured to obtain at least one signal from the patient (Fig. 2, step 1 - also see Fig. 4 and Fig. 8, electrodes 25); and at least one processor in communication with the ECG device (Abstract, computer processor) configured to: process the at least one signal (Fig. 2, step 2); divide the at least one signal into epochs (Fig. 2, step 7); determine, from the at least one signal, RR interval data for each of the epochs (Fig. 2, step 5, ¶ 0074), electrocardiogram-derived respiration (EDR) data for each of the epochs (Fig. 2, step 6, ¶ 0076), …; extract features from the RR interval data (Fig. 2, steps 8 and 10), the EDR data (Fig. 
de Chazal does not appear to explicitly teach determining cardiopulmonary coupling (CPC) data for each epoch, extracting features from the CPC data, and performing classification additionally based on the CPC data (although calculating measurements using power spectral density is described in Fig. 2, step 8).
Mietus teaches determining CPC from ECG data (Fig. 2, steps 203 and 224), and using the CPC for diagnostic evaluation (Fig. 2, step 224).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features of CPC data into the classification of de Chazal (which already includes the raw data used for determining CPC in Mietus - see Mietus: ¶¶s 0014 and 0036), thereby performing diagnosis based on the three types of data, since CPC is known as an indicator of sleep quality and sleep disordered breathing (Mietus: Abstract), and for the purpose of obtaining a more comprehensive diagnosis (Mietus: ¶¶s 0023, 0024, CPC for diagnosing apnea).
Regarding claim 25, de Chazal teaches [a] method for detecting and diagnosing sleep apnea in a patient (Title, Abstract) from at least one signal acquired from electrocardiogram device (Fig. 2, step 1 - also see Fig. 4 and Fig. 8, electrodes 25), wherein the at least one signal comprises a plurality of time periods (Fig. 2, step 7), comprising: determining RR interval data (Fig. 2, step 5, ¶ 0074), EDR data (Fig. 2, step 6, ¶ 0076), …, from the at least one signal for each of the plurality of time periods (as above); extracting features from the RR interval data (Fig. 2, steps 8 and 10), the EDR data (Fig. 2, step 9), …; combining the extracted features for each of the plurality of time periods (Fig. 2, step 11); for each of the plurality of time periods, determining a value indicative of a probability that sleep apnea occurred from the combined extracted features (Fig. 2, steps 12 and 13, ¶¶s 0088 and 0090, calculating a probability); processing values indicative of the probability that sleep apnea occurred in each of the plurality of time 
de Chazal does not appear to explicitly teach determining cardiopulmonary coupling (CPC) data for each epoch, extracting features from the CPC data, and performing classification additionally based on the CPC data (although calculating measurements using power spectral density is described in Fig. 2, step 8).
Mietus teaches determining CPC from ECG data (Fig. 2, steps 203 and 224), and using the CPC for diagnostic evaluation (Fig. 2, step 224).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features of CPC data into the classification of de Chazal (which already includes the raw data used for determining CPC in Mietus - see Mietus: ¶¶s 0014 and 0036), thereby performing diagnosis based on the three types of data, since CPC is known as an indicator of sleep quality and sleep disordered breathing (Mietus: Abstract), and for the purpose of obtaining a more comprehensive diagnosis (Mietus: ¶¶s 0023, 0024, CPC for diagnosing apnea).
Regarding claims 2 and 17, de Chazal-Mietus teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 2, de Chazal-Mietus further teaches wherein the classification comprises at least normal, unknown, and sleep disordered breathing (de Chazal: Abstract teaches normal and sleep disordered breathing (apneic) states. Mietus teaches classification as “other” as well (¶ 0079), and it would have been obvious to incorporate this into de Chazal for the purpose of increasing the accuracy of classification (Mietus: ¶ 0079, where neither non-CAP, CAP, nor wake/REM classifications are present, a classification is not forced and instead the “other” classification is applied)).
Claim 17 is rejected in like manner.
Regarding claims 3 and 18, de Chazal-Mietus teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 3, de Chazal-Mietus further teaches 
Claim 18 is rejected in like manner.
Regarding claims 4 and 19, de Chazal-Mietus teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 4, de Chazal-Mietus further teaches wherein the first value is indicative of an epoch likelihood (de Chazal: Fig. 2, steps 12 and 13, ¶¶s 0088 and 0090, calculating a probability).
Claim 19 is rejected in like manner.
Regarding claims 5, 6, and 20, de Chazal-Mietus teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claims 5 and 6, de Chazal-Mietus further teaches wherein obtaining the at least one signal comprises obtaining beat types, and identifying the beat types which do not match at least one of a shape or a beat-to-beat timing of the patient's normal sinus rhythm beats and removing said identified beat types (Mietus teaches distinguishing normal and ectopic beats and then removing the ectopic beats (¶ 0043, so that only normal-to-normal sinus beats are retained)).
Claim 20 is rejected in like manner.
Regarding claims 7 and 21, de Chazal-Mietus teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 7, de Chazal-Mietus further teaches wherein processing the at least one signal comprises: removing a baseline from each of the at least one signal to obtain a baseline wander (de Chazal: ¶ 0099, using a median filter, to obtain the baseline wander signal of ¶ 0100); subtracting the baseline wander from the at least one signal to obtain a baseline wander free ECG signal (de Chazal: ¶ 0100, removing the baseline wander); and determining RR intervals from the baseline wander free ECG signal (de Chazal: after the preprocessing step 2 of Fig. 2 - also see ¶ 0101).
Claim 21 is rejected in like manner.
Regarding claim 11, de Chazal-Mietus teaches all the features with respect to claim 1, as outlined above. de Chazal-Mietus further teaches calculating a plurality of areas enclosed by QRS complexes, wherein each of said plurality of areas corresponds to each of the at least one leads of the 
Regarding claims 12 and 13, de Chazal-Mietus teaches all the features with respect to claim 11, as outlined above. de Chazal-Mietus further teaches wherein the determining the first value comprises determining a probability of that sleep apnea occurred in the epoch corresponding to that first value (de Chazal: Fig. 2, steps 12 and 13, ¶¶s 0088 and 0090, calculating a probability), wherein the determining the probability comprises using data from multiple patients stored in a database (de Chazal: ¶¶s 0030, 0088, pre-existing database of electrocardiogram signals; ¶ 0117; electrocardiogram database having 35 records; ¶ 0146, using both a known database as well as independent records).
Regarding claims 14 and 24, de Chazal-Mietus teaches all the features with respect to the corresponding claims 1 and 15, as outlined above. Regarding claim 14, de Chazal-Mietus further teaches using the RR interval data and the EDR data to extract features from the CPC data (Mietus: ¶ 0014  - also see Fig. 1, where respiration dynamics are combined with heart rate dynamics to determine CPC, and ¶¶s 0035 and 0036, describing the series as both obtained from ECG data).
Claim 24 is rejected in like manner.
Regarding claim 16, de Chazal-Mietus teaches all the features with respect to claim 15, as outlined above. de Chazal-Mietus further teaches wherein the ECG device comprises at least three ECG leads (de Chazal: Fig. 8, element 25).
Regarding claim 26, de Chazal-Mietus teaches all the features with respect to claim 25, as outlined above. de Chazal-Mietus further teaches wherein each of the time periods comprise an epoch (de Chazal: Fig. 2, step 7 - also see ¶ 0118).

Claims 8-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over de Chazal-Mietus in view of US Patent Application Publication 2013/0237874 (“Zoicas”).
Regarding claims 8, 22, and 23, de Chazal-Mietus teaches all the features with respect to the corresponding claims 7 and 21, as outlined above. Regarding claim 8, de Chazal-Mietus does not appear 
Zoicas teaches preprocessing an ECG signal specifically using two median filters (Fig. 4, filters 412 and 422 - also see ¶¶s 0042, 0043).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filters of Zoicas into the combination, for the purpose of removing noise and suppressing morphology not needed for analysis (Zoicas: ¶¶s 0042, 0043).
Claims 22 and 23 are rejected in like manner (where the filter 410 of Zoicas removes P waves and T waves as described in ¶ 0043).
Regarding claims 9 and 10, de Chazal-Mietus teaches all the features with respect to claim 1, as outlined above. de Chazal-Mietus does not appear to explicitly teach removing P waves and removing T waves from the at least one signal using a median filter (although Mietus: ¶ 0045 does teach using a sliding window average filter to remove outliers).
Zoicas teaches preprocessing an ECG signal using a median filter that removes P waves and T waves (Fig. 4, filter 412 - also see ¶ 0043).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter of Zoicas into the combination, for the purpose of suppressing morphology not needed for analysis (Zoicas: ¶ 0043).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791